DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the particular element that is a mutation in the CALR gene that is p.D397_D400>D in the reply filed on 06/11/2021 is acknowledged.  In light of the Examiner’s search and analysis of the elected element, the requirement as set forth in the papers of 04/21/2021 is WITHDRAWN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2014) in view of GenBank NM_004343 (2014) and Hsu et al (1998).
Relevant to the limitations of the rejected claims, Wang et al teaches detecting D397_D400>D and E405_V409>V (as recited in claim 1) mutations in the CALR gene.  The reference further teaches detecting mutations in subjects with co-occurring JAK2 V617F mutation (relevant to claims 13-16), and teaches detection comprising sequencing genomic DNA extracted from blood (relevant to claims 7, 9 and 10) from subjects with myeloproliferative neoplasm such as essential thrombocythemia (relevant to claims 11 and 12).
	GenBank NM_004343 provides more structural context of the CALR mRNA including the regions of exon 9 that encode the relevant amino acids.  Further relevant to the rejected claims, GenBank NM_004343 teaches that the sequence is mRNA (relevant to claims 9), and provides an indication that CALR mutation are present in myeloproliferative neoplasms and essential thrombocythemia (relevant to claims 11, 12).
Wang et al and GenBank NM_004343 do not particularly provide for a nucleic acid detection assay using a labeled oligonucleotide probe that comprises the mutation to detect the deletion mutation.  However, the use of such methods in the detection of particular nucleotide content, including deletion of multiple bases, was well known in the art as of the effective filing date of the instant invention, as is provided by Hsu et al.
Hsu et al teaches the detection of a multi-nucleotide deletion (i.e.:  ΔF508 in the CTFR gene) using a labeled oligonucleotide probe that comprises the sequence context of the deletion mutant (e.g.:  Table 1; p.693 - Probes and Targets; p.694 – Results and 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have adapted the methods of detecting a deletion mutation exemplified by Hsu et al to the detection in a biological sample from a patient the particular CALR mutation taught by Wang et al.  The skilled artisan would be motivated to apply the methods of Hsu et al based on the express teachings of Hsu et al that such methods provide improved sensitivity and specificity that is useful in genetic diagnosis at the nucleic acid level.  The skilled artisan would have a reasonable expectation of success where GenBank NM_004343 teaches the seuence context of the CALR gene, and references the identification of CALR mutations in patients with myeloproliferative neoplasms.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in 
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634